Case: 2:16-cv-00880-ALM-CMV Doc #: 65 Filed: 09/25/19 Page: 1 of 2 PAGEID #: 2993




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DALE PHILLIPS,                                   :   Case No. 2:16-CV-880
                                                  :
                  Plaintiff,                      :   Judge Algenon L. Marbley
         vs.                                      :
                                                  :   Magistrate Judge Chelsey M. Vascura
 KAREN BLAIR, et al.                              :
                                                  :   NOTICE OF WITHDRAWAL OF
                   Defendants.                    :   ATTORNEY JANAYA TROTTER
                                                  :   BRATTON
                                                  :
                                                  :

       Pursuant to Local Rule 83.4(d), Janaya Trotter Bratton hereby gives notice of her

withdrawal as legal co-counsel for Plaintiff Dale Phillips in the above-captioned case. Plaintiff

Dale Phillips has authorized Janaya Trotter Bratton’s withdrawal. (Exhibit A, Authorization of

Withdrawal). Attorney Janaya Trotter Bratton is leaving her employment with Gerhardstein &

Branch Co. LPA, and therefore regrets that she can no longer serve as co-counsel for Plaintiff.

       Plaintiff will continue to be represented by Jennifer Branch of the firm Gerhardstein &

Branch, Co. L.P.A.

                                          Respectfully submitted,

                                          s/ Jennifer L. Branch
                                          Jennifer L. Branch (0038893)
                                          Trial Attorney for Plaintiff
                                          Alphonse A. Gerhardstein (0032053)
                                          Gerhardstein & Branch, Co LPA
                                          441 Vine Street, Suite 3400
                                          Cincinnati, Ohio 45202
                                          (513) 621-9100
                                          Fax (513) 345-5543
                                          agerhardstein@gbfirm.com
                                          jbranch@gbfirm.com
                                          Attorneys for Plaintiff




                                                 1
Case: 2:16-cv-00880-ALM-CMV Doc #: 65 Filed: 09/25/19 Page: 2 of 2 PAGEID #: 2994




                                        /s/ Janaya Trotter Bratton
                                        Janaya Trotter Bratton (0084123)
                                        Attorney for Plaintiff
                                        Gerhardstein & Branch Co. LPA
                                        441 Vine Street, Suite 3400
                                        Cincinnati, Ohio 45202
                                        Tel (513) 621-9100
                                        Fax (513) 345-5543
                                        jtbratton@gbfirm.com



                                CERTIFICATE OF SERVICE

     I hereby certify that on September 25, 2019, a copy of the foregoing pleading was filed

     electronically. Notice of this filing will be sent to all parties for whom counsel has

     entered an appearance by operation of the Court’s electronic filing system. Parties may

     access this filing through the Court’s system. I further certify that a copy of the foregoing

     pleading and the Notice of Electronic Filing has been served by ordinary U.S. mail upon

     all parties for whom counsel has not yet entered an appearance electronically.


                                    /s/ Janaya Trotter Bratton
                                    Attorney for Plaintiffs




                                               2
